t c memo united_states tax_court gary wright petitioner v commissioner of internal revenue respondent docket no 4311-04l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because p has advanced groundless complaints in dispute of the notice_of_intent_to_levy r’s determination to proceed with collection action is sustained held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure gary wright pro_se alan j tomsic for respondent memorandum findings_of_fact and opinion wherry judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court sua sponte should impose a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties are incorporated herein by this reference this case involves petitioner’s and income_tax liabilities petitioner did not file a federal_income_tax return for either the or the taxable_year on date respondent issued to petitioner a separate statutory_notice_of_deficiency for each of these years the notices were returned undelivered rather than received by petitioner and petitioner did not file a petition with this court in response thereto respondent assessed the determined deficiencies additions to tax and interest for and on date notice sec_1 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure of balance due were sent to petitioner with respect to each year on that date and on date on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to his unpaid liabilities for and petitioner timely submitted to respondent a form request for a collection_due_process_hearing with attachments setting forth his disagreement with the proposed levy he stated on the form don’t owe any money and listed on the attached sheets enumerated documents pertaining to among other things underlying tax_liability assessment notice_and_demand for payment and verification from the secretary that the requirements of any applicable law or procedure had been met that he requested be provided at the hearing before he would be persuaded that i am legally obligated to pay the taxes at issue he also asserted that he would be recording the hearing pursuant to sec_7521 by a letter dated date michael a freitag the settlement officer to whom petitioner’s case had been assigned explained that the internal_revenue_service irs office of appeals did not provide face-to-face hearings where the only items for discussion raised by the taxpayer were those deemed by the courts to be frivolous or groundless accordingly mr freitag scheduled a telephone conference for date but afforded petitioner an opportunity within days to submit relevant issues justifying an in-person interview petitioner did not respond with legitimate issues but apparently spoke with mr freitag on date continuing to insist on his right to a face-to-face hearing he was not afforded such an in- person interview instead a series of letters resulted in what was essentially a hearing by correspondence petitioner sent a letter dated date reiterating and expanding upon his demands for a face-to-face hearing and extensive documentation he further tendered various arguments about not having any income in the constitutional sense and not being taxable under the provisions of sec_861 mr freitag then sent two followup letters dated november and respectively in the first mr freitag discussed at length the substance of his review of petitioner’s case mr freitag again emphasized the need to raise relevant issues and petitioner’s failure to do so and he warned about the possibility of sanctions concerning liability the letter noted as you did not have a prior opportunity to dispute the assessments you were allowed to challenge the amount or existence of the underlying liability at a cdp hearing however sic you have neglected to point sic any irregularities in the making of the assessment instead you have continued with your non-filer arguments the letter similarly observed that because petitioner was not in filing compliance for through collection alternatives were unavailable mr freitag enclosed with the letter copies of forms certificate of assessments payments and other specified matters copies of the cases 115_tc_576 and 118_tc_162 and copies of various internal_revenue_code sections and irs publications addressing tax_liability and frivolous arguments in the second letter mr freitag dealt specifically with a statement in petitioner’s date letter that referenced referral of his case to the irs national_office for technical_advice to the extent that petitioner’s statement was construed as a request for such a referral mr freitag denied the request on grounds that no issue of sufficient complexity to meet the standards for national_office review had been presented petitioner was given days to respond with further information that might justify referral on date respondent issued to petitioner the aforementioned notice_of_determination concerning collection in contrast an explanatory attachment to the subsequent date notice_of_determination recites that petitioner had a prior opportunity to dispute assessment and could not challenge the underlying liability the earlier correspondence quoted above corroborated by the testimony of mr freitag at trial reflects that petitioner was not precluded from challenging his underlying liability during the collection hearing process action s under sec_6320 and or sustaining the proposed levy action an attachment to the notice addressed the verification of legal and procedural requirements the issues raised by the taxpayer and the balancing of efficient collection and intrusiveness according to the attachment petitioner raised no non-frivolous issues a document received by the court from petitioner was filed as a timely mailed petition disputing the notice_of_determination on date and an amended petition was filed on date both documents reflected an address in las vegas nevada in a statement attached to the amended petition petitioner complained principally about the failure of the irs to provide a face-to-face hearing and requested documentation he espoused a position that he was not liable for any taxes and prayed inter alia that we order the irs to stop all illegal attempts to extort money from him this case was called from the calendar of the trial session of the court in las vegas nevada on date and a trial was held on date at the trial petitioner filed two motions identical in substance one of which was titled a motion to restrain assessment or collection and the other of which was titled a motion to dismiss in these motions petitioner essentially rehashed his arguments regarding lack of a hearing and insufficient documentation the court took the motions under advisement and proceeded to hear petitioner’s case at the outset the court explained to petitioner as follows this is your chance to raise any issues that you wanted to raise had you gotten a face to face hearing with appeals if you want to raise any issues you need to raise them here today in this court and based on the evidence introduced and my review of any briefs and subject_to whatever action i might take on your motions and then i will decide whether you have been treated unfairly and if so what the appropriate remedy is but you need to bring out whatever issues you want to bring out today because i think that it is your last chance unless i take some other action petitioner’s comments during the ensuing trial however failed to raise any points not previously pressed or to identify any specific colorable issues for remand at the conclusion of the trial the parties were afforded an opportunity to submit posttrial briefs only respondent did so for all the reasons set forth infra in text petitioner’s above-referenced motions shall be denied in conjunction with issuance of this opinion without need for further separate discussion opinion i collection actions a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the irs office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a u s district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with sec_6330 hearings 118_tc_365 affd 329_f3d_1224 11th cir nestor v commissioner t c pincite davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted by telephone or correspondence katz v commissioner supra pincite- dorra v commissioner tcmemo_2004_16 sec_301 d q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 affd 130_fedappx_934 9th cir leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_224 gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions and corresponding promulgations under sec_6320 with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner was not afforded an opportunity for a face-to-face hearing when all of the issues he raised were deemed frivolous or groundless he had however stated an intent to record the collection hearing he requested in his form in 121_tc_8 this court held that taxpayers are entitled pursuant to sec_7521 to audio record a face-to-face sec_6330 hearing the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recorded face-to-face hearing when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra here although extensive correspondence had passed between petitioner and the appeals_office petitioner had continued throughout the process to insist on his right to an in-person interview accordingly because he viewed himself as never having been afforded the hearing he requested the record did not foreclose the possibility that petitioner might have raised valid this standard has been consistently applied at the judicial level in determining whether remand is warranted at the administrative level existing regulations on their face would seem generally to require that a face-to-face hearing be offered to all requesting taxpayers see sec_301_6330-1 q a-d7 proced admin regs the courts have not viewed failure to so offer a hearing as grounds for remand where only frivolous contentions are advanced by the taxpayer proposed_regulations parallel the judicial approach see sec_301 d q a-d7 and d8 proposed proced admin regs fed reg date arguments accordingly we provided petitioner an opportunity before the court at the trial session in las vegas to identify any legitimate issues he wished to raise that could warrant further consideration of the merits of his case by the appeals_office or this court petitioner however merely continued to focus on the denial of a hearing and offered no substantive issues of merit hence despite repeated warnings and opportunities the only contentions other than the face-to-face hearing advanced by petitioner are as will be further discussed below of a nature previously rejected by this and other courts the record therefore does not indicate that any purpose would be served by remand or additional proceedings the court concludes that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before it review of underlying liabilities statutory notices of deficiency for and were issued to petitioner however the parties stipulated that petitioner did not receive those notices and respondent has agreed that petitioner was entitled to challenge his underlying liability under sec_6330 yet petitioner has at no time offered even a scintilla of evidence that would show error in respondent’s determinations his only contentions bearing on liability generally challenging the income_tax laws have been of a patently frivolous nature and warrant no further comment see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 nestor v commissioner t c pincite a form_4340 for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains forms for and indicating that assessments were made for each of these years and that taxes remain unpaid petitioner has cited no irregularities that would cast doubt on the information recorded thereon in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection actions where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the date letter to petitioner from mr freitag enclosed copies of forms furthermore arguments similar to petitioner’s statements concerning copies of the tax returns from which assessments were made have been summarily rejected see eg bethea v commissioner tcmemo_2003_278 fink v commissioner tcmemo_2003_61 the court concludes that petitioner’s complaints regarding the assessments and verification are meritless petitioner has also raised the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the forms indicate that petitioner was sent notices of balance due for each of the tax years involved thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see lunsford v commissioner t c pincite 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process and this litigation but the items listed in sec_6330 were not pursued in any proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in pierson v commissioner t c pincite we warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted this proceeding primarily for delay throughout the administrative and trial process petitioner advanced contentions and demands previously and consistently rejected by this and other courts he submitted communications quoting citing using out of context and otherwise misapplying portions of the internal_revenue_code regulations supreme court decisions and other authorities he ignored the court’s explicit warning that any further proceedings would be justified only in the face of relevant and nonfrivolous issues moreover petitioner was on multiple occasions expressly alerted to the potential use of sanctions in his case even at the calendar call the court specifically warned petitioner about sec_6673 yet he appeared at the trial days later without any legitimate evidence or argument in support of his position he instead continued to espouse those views that had been explicitly addressed and rejected in other cases previously decided by the court the court sua sponte concludes that a penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate order and decision will be entered
